                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

CAROL V. CLENDENING, as Personal )
Representative of the Estate of Gary J. )
Clendening,                             )
                                        )
             Plaintiff,                 )               JUDGMENT
                                        )
      v.                                )
                                        )               No. 7:19–CV–137–BR
UNITED STATES OF AMERICA,               )
                                        )
                                        )
             Defendant.                 )


Decision by Court.
This case came before the Honorable W. Earl Britt, Senior United States District
Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED the government’s motion is
ALLOWED. Plaintiff’s complaint is hereby DISMISSED. The Clerk is DIRECTED to
close the case.


This Judgment Filed and Entered on June 19, 2020, with service on:
Nicholas Baker, Thomas Kellis, II (via CM/ECF Notice of Electronic Filing)
John Bain                         (via CM/ECF Notice of Electronic Filing)




DATE: June 19, 2020                         PETER A. MOORE, JR., CLERK



                                            Lisa W. Lee, Deputy Clerk




        Case 7:19-cv-00137-BR Document 29 Filed 06/19/20 Page 1 of 1
